EXHIBIT DISH Network and EchoStar Statement Regarding Tivo ENGLEWOOD, Colo., June 2, 2009 DISH Network Corporation (Nasdaq: DISH) and EchoStar Corporation (Nasdaq: SATS) issued the following statement regarding today's ruling by the U.S. District Court in Texarkana, Texas, in EchoStar Communications Corporation vs. Tivo: "We are disappointed in the district court's decision finding us in contempt. DISH Network will appeal, and will file a motion to stay the order with the Federal Circuit. We believe a stay is warranted and that we have strong grounds for appeal. Our engineers spent close to a year designing-around Tivo's patent and removed the very features that Tivo said infringed at trial. Existing DISH Network customers with DVRs are not immediately impacted by these recent developments." ### About DISH Network Corporation DISH Network Corporation (Nasdaq: DISH), the nation's HD leader, provides approximately 13.584 million satellite TV customers as of March 31, 2009 with the highest quality programming and technology at the best value, including the lowest all-digital price nationwide. Customers have access to hundreds of video and audio channels, the most HD channels, the most international channels, state-of-the-art interactive TV applications, and award-winning HD and DVR technology including 1080p Video on Demand and the DuoDVR ViP(R) 722 DVR, a CNET and PC Magazine "Editors' Choice." DISH Network is included in the Nasdaq-100 Index (NDX) and is a Fortune 250 company. Visit www.dishnetwork.com. About EchoStar Corporation EchoStar Corporation (Nasdaq: SATS) provides equipment sales, digital broadcast operations, and satellite services worldwide. EchoStar has 25 years of experience designing, developing and distributing advanced award-winning set-top boxes and related products for pay television providers. The company includes a network of 10 full-service digital broadcast centers and leased fiber optic capacity with points of presence in approximately 160 U.S. cities. EchoStar also delivers satellite services from eight owned and leased in-orbit satellites and related FCC licenses. Visit www.echostar.com for more information. Media Contact: Kathie Gonzalez, DISH Network, 720.514.5351, press@dishnetwork.com Marc Lumpkin, EchoStar, 303.706.5236, marc.lumpkin@echostar.com
